OMB APPROVAL OMB Number: 3235-0570 Expires: January 31, 2014 Estimated average burden hours per response: 20.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07148 Schwartz Investment Trust (Exact name of registrant as specified in charter) 3707 West Maple Road, Suite 100Bloomfield Hills, Michigan (Address of principal executive offices) (Zip code) George P. Schwartz Schwartz Investment Counsel, Inc.3707 W. Maple RoadBloomfield Hills, MI 48301 (Name and address of agent for service) Registrant's telephone number, including area code:(248) 644-8500 Date of fiscal year end: December 31, 2013 Date of reporting period: June 30, 2013 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. Shareholder Accounts c/o Ultimus Fund Solutions, LLC P.O. Box 46707 Cincinnati, OH 45246 (888) 726-0753 Corporate Offices 3707 W. Maple Road Suite 100 Bloomfield Hills, MI 48301 Schwartz Value Fund Dear Fellow Shareowner: The Schwartz Value Fund (the “Fund”) had a total return of 8.62% for the six month period ended June 30, 2013. The return for the Russell 1000 Index was 13.91% for the same period. Stocks which contributed positively to performance during the first half of the year included Microsoft Corporation (PC software & services), The Western Union Company (financial services), Hewlett-Packard Company (computing & printing solutions), and Cisco Systems, Inc. (networking equipment). Stocks which detracted from Fund performance in the first half were Apple, Inc. and our two resource mining companies, Barrick Gold Corporation and Newmont Mining Corporation. Apple is the worldwide leader in mobile technology products. Its stock price is down about 40% from its all-time high of $700 reached last September. In less than a year, investor sentiment has gone from one extreme to the other. Last summer, the company could do no wrong. It was the hippest, hottest, most valuable company in the world. Growth and momentum investors loved the stock. Less than a year later, Apple’s legions of adoring fans have dwindled, as the company’s products seemed to have lost the cool factor. With a severely reduced share price, the growth and momentum investors have bailed out. Like other value investors, we have been adding to our shares in the $400 range, as we believe the market is severely underestimating the company’s financial strength and future growth potential. Apple has a market cap of $380 billion, a fortress balance sheet ($145 billion in cash and investments), generates $40 billion in free cash flow annually, and pays a 3% dividend yield. At a P/E of 10x, the stock trades at significant discount to the overall market, which we believe is unwarranted given its strong financial condition, history of innovation, and superior operating fundamentals. Barrick Gold is the world’s largest gold producer, with a diversified portfolio of mines across the globe. In recent months the share price has been hammered due to gold price weakness, higher than expected production costs, and operational delays caused by environmental activists and political interference. We view these setbacks as temporary. Barrick is a highly profitable operator with a long history of effectively managing such issues. Shares are extremely depressed and appear very undervalued, selling for less than they did in 2002, despite an eight-fold increase in earnings per share. Newmont Mining faces many of the same transitory problems as Barrick. Cost overruns, coupled with declining gold prices have depressed operating results. However, new management is laser focused on improving profitability and free cash flow generation through disciplined cost containment. Based on normalized earnings, the stock is selling at a single digit P/E multiple, while yielding 5%. 1 During the first six months of the year, we sold six holdings from the portfolio as their share prices reached our estimate of intrinsic value. These companies were Applied Materials, Inc. (semiconductor capital equipment), C.R. Bard, Inc. (medical instruments), The Clorox Company (consumer products), Helmerich & Payne, Inc. (oil & gas drilling), Johnson & Johnson (pharmaceuticals), and Patterson-UTI Energy, Inc (oil & gas drilling). The proceeds from these sales were added to other inexpensive stocks in the portfolio and a few new holdings. Since the start of the year, we established positions in the following companies, all selling at what we view as compelling valuations: • Apollo Group, Inc. (APOL) – Apollo is a for profit education provider that operates the University of Phoenix, which is the largest private university in the country. The company has a 40-year history of providing high quality education services. Many of the for-profit education companies have been battered during the past few years due to a confluence of negative factors facing the industry, and Apollo has been no exception. The stock is down about 70% during the past 18 months. We believe the shares hold significant recovery potential while the downside risk is limited by the company’s $7 in net cash per share. • Biglari Holdings, Inc. (BH) – Biglari Holdings is the owner and operator of the Steak ‘N Shake and Western Sizzlin’ restaurant chains. The company is just beginning to capitalize on franchising opportunities that exist in the U.S. and overseas. The company also has a significant equity investment portfolio, which leads us to believe the stock is materially undervalued. • CSX Corporation (CSX) – CSX is a large-cap railroad operator, with a significant participation in the coal industry. Coal volumes have been weak recently as utilities are moving toward cheaper natural gas. But as natural gas prices continue to rebound, coal volumes should pick up which will benefit CSX. The company’s recent stock price decline allowed us to initiate a position at an attractive price. Like other railroads, CSX benefits from high barriers to entry which has allowed it to maintain strong profitability throughout its history. Management has wisely used the company’s strong free cash flow to pay dividends and aggressively repurchase shares. Since 2005, CSX has increased its cash dividend 11 times and repurchased $8 billion worth of shares. • Outerwall Inc. (OUTR) – Outerwall (previously known as Coinstar), is a leading provider of automated retail solutions through the development, manufacture and operation of kiosk machines. The company’s primary kiosk brands include: Redbox (DVD rentals and also online movie streaming), Coinstar (coin counting), Rubi (Seattle’s best coffee), and ecoATM (recycles consumer electronic devices). Redbox generates enormous free cash flow. The company is deploying that cash into new business ventures and also uses it to repurchase shares. The stock is attractively priced in our view, at only 11x earnings. 2 Despite the recent underperformance, we are optimistic about the future. The Fund owns a portfolio of attractively priced stocks that we feel are inexpensive, have very high return potential over the next several years, and importantly have low downside risk. More than ever, we are confident in the merits of value investing to generate favorable long-term results. Thank you for being a shareholder in the Schwartz Value Fund. With best regards, George P. Schwartz, CFA Co-Portfolio Manager Timothy S. Schwartz, CFA Co-Portfolio Manager Past performance is not predictive of future performance. Investment results and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted. Performance data, current to the most recent month end, are available by calling the Fund at 1-888-726-0753. An investor should consider the investment objectives, risks, charges and expenses of the Fund carefully before investing. The Fund’s prospectus contains this and other important information. To obtain a copy of the prospectus please visit our website at www.schwartzvaluefund.com or call 1-888-726-0753 and a copy will be sent to you free of charge. Please read the prospectus carefully before you invest. The Letter to Shareholders seeks to describe some of the Adviser’s current opinions and views of the financial markets. Although the Adviser believes it has a reasonable basis for any opinions or views expressed, actual results may differ, sometimes significantly so, from those expected or expressed. 3 SCHWARTZ VALUE FUND TEN LARGEST EQUITY HOLDINGS June 30, 2013 (Unaudited) Shares Security Description Market Value % of Net Assets Unico American Corporation $ % Apple, Inc. % Western Union Company (The) % Biglari Holdings, Inc. % Microsoft Corporation % 7 Berkshire Hathaway, Inc. - Class A % Cisco Systems, Inc. % Newmont Mining Corporation % National Oilwell Varco, Inc. % Avnet, Inc. % ASSET ALLOCATION (Unaudited) Sector % of Net Assets Consumer Discretionary % Consumer Staples % Energy % Financials % Health Care % Industrials % Information Technology % Materials % Exchange-Traded Funds % Open-End Funds %(a) Cash Equivalents, Other Assets in Excess of Liabilities % % (a) Percentage rounds to less than 0.1%. 4 SCHWARTZ VALUE FUND SCHEDULE OF INVESTMENTS June 30, 2013 (Unaudited) COMMON STOCKS — 94.3% Shares Market Value Consumer Discretionary — 12.0% Diversified Consumer Services — 3.7% Apollo Group, Inc. - Class A * $ Coinstar, Inc. * Hotels, Restaurants & Leisure — 4.0% Biglari Holdings, Inc. * Multiline Retail — 0.8% Kohl's Corporation Specialty Retail — 3.5% Rent-A-Center, Inc. Ross Stores, Inc. Consumer Staples — 3.4% Beverages — 1.1% PepsiCo, Inc. Food & Staples Retailing — 2.3% Sysco Corporation Wal-Mart Stores, Inc. Energy — 19.0% Energy Equipment & Services — 9.3% Baker Hughes Incorporated Ensco plc - Class A National Oilwell Varco, Inc. Oil, Gas & Consumable Fuels — 9.7% Apache Corporation Chesapeake Energy Corporation Cimarex Energy Company Devon Energy Corporation Exxon Mobil Corporation Range Resources Corporation Southwestern Energy Company * Financials — 20.4% Capital Markets — 2.8% Bank of New York Mellon Corporation (The) 5 SCHWARTZ VALUE FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS — 94.3% (Continued) Shares Market Value Financials — 20.4% (Continued) Diversified Financial Services — 4.7% H&R Block, Inc. $ Western Union Company (The) Insurance — 12.9% Berkshire Hathaway, Inc. - Class A * 7 Progressive Corporation (The) Unico American Corporation Health Care — 7.4% Health Care Equipment & Supplies — 7.4% Becton, Dickinson and Company Covidien plc Stryker Corporation Industrials — 3.9% Aerospace & Defense — 2.4% Alliant Techsystems, Inc. Rockwell Collins, Inc. Road & Rail — 1.5% CSX Corporation Information Technology — 22.4% Communications Equipment — 3.6% Cisco Systems, Inc. Computers & Peripherals — 7.8% Apple, Inc. Hewlett-Packard Company QLogic Corporation * Electronic Equipment, Instruments & Components — 4.3% Avnet, Inc. * Ingram Micro, Inc. - Class A * Software — 6.7% Microsoft Corporation Oracle Corporation 6 SCHWARTZ VALUE FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS — 94.3% (Continued) Shares Market Value Materials — 5.8% Metals & Mining — 5.8% Barrick Gold Corporation $ Newmont Mining Corporation Total Common Stocks (Cost $24,263,126) $ EXCHANGE-TRADED FUNDS — 3.5% Shares Market Value iShares Gold Trust * $ SPDR Gold Trust * Total Exchange-Traded Funds (Cost $1,212,444) $ OPEN-END FUNDS — 0.0% (a) Shares Market Value Sequoia Fund * (Cost $8,078) 62 $ MONEY MARKET FUNDS — 1.8% Shares Market Value Federated Government Obligations Tax-Managed Fund - Institutional Shares, 0.01% (b) (Cost $544,129) $ Total Investments at Market Value — 99.6% (Cost $26,027,777) $ Other Assets in Excess of Liabilities — 0.4% Net Assets — 100.0% $ * Non-income producing security. (a) Percentage rounds to less than 0.1%. (b) The rate shown is the 7-day effective yield as of June 30, 2013. See notes to financial statements. 7 SCHWARTZ VALUE FUND STATEMENT OF ASSETS AND LIABILITIES June 30, 2013 (Unaudited) ASSETS Investments, at market value (cost of $26,027,777) (Note 1) $ Receivable for investment securities sold Receivable for capital shares sold Dividends receivable Other assets TOTAL ASSETS LIABILITIES Payable for investment securities purchased Payable to Adviser (Note 2) Payable to administrator (Note 2) Other accrued expenses TOTAL LIABILITIES NET ASSETS $ NET ASSETS CONSIST OF: Paid-in capital $ Accumulated net investment loss ) Accumulated net realized gains from security transactions Net unrealized appreciation on investments NET ASSETS $ Shares of beneficial interest outstanding (unlimited number of shares authorized, no par value) Net asset value, offering price and redemption price per share (Note 1) $ See notes to financial statements. 8 SCHWARTZ VALUE FUND STATEMENT OF OPERATIONS For the Six Months Ended June 30, 2013 (Unaudited) INVESTMENT INCOME Dividends (Net of foreign tax of $1,200) $ EXPENSES Investment advisory fees (Note 2) Administration, accounting and transfer agent fees (Note 2) Trustees’ fees and expenses (Note 2) Legal and audit fees Registration and filing fees Custodian and bank service fees Printing of shareholder reports Postage and supplies Insurance expense Compliance service fees and expenses (Note 2) Other expenses TOTAL EXPENSES NET INVESTMENT LOSS ) REALIZED AND UNREALIZED GAINS ON INVESTMENTS Net realized gains from security transactions Net realized gains from in-kind redemptions (Note 1) Net change in unrealized appreciation/depreciation on investments NET REALIZED AND UNREALIZED GAINS ON INVESTMENTS NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ See notes to financial statements. 9 SCHWARTZ VALUE FUND STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended June 30, (Unaudited) Year Ended December 31, FROM OPERATIONS Net investment income (loss) $ ) $ Net realized gains from security transactions Net realized gains from in-kind redemptions (Note 1) — Net change in unrealized appreciation/ depreciation on investments ) Net increase in net assets resulting from operations FROM DISTRIBUTIONS TO SHAREHOLDERS From net investment income — ) FROM CAPITAL SHARE TRANSACTIONS Proceeds from shares sold Reinvestment of distributions to shareholders — Payments for shares redeemed ) ) Net decrease in net assets from capital share transactions ) ) TOTAL DECREASE IN NET ASSETS ) ) NET ASSETS Beginning of period End of period $ $ ACCUMULATED NET INVESTMENT LOSS $ ) $ — SUMMARY OF CAPITAL SHARE ACTIVITY Shares sold Shares issued in reinvestment of distributions to shareholders — Shares redeemed ) ) Net decrease in shares outstanding ) ) Shares outstanding, beginning of period Shares outstanding, end of period See notes to financial statements. 10 SCHWARTZ VALUE FUND FINANCIAL HIGHLIGHTS Per Share Data for a Share Outstanding Throughout Each Period Six Months Ended June 30, (Unaudited) Year Ended Dec. 31, Year Ended Dec. 31, Year Ended Dec. 31, Year Ended Dec. 31, Year Ended Dec. 31, Net asset value at beginning of period $ Income (loss) from investment operations: Net investment income (loss) )(a) ) Net realized and unrealized gains (losses) on investments ) Total from investment operations ) Less distributions: From net investment income — ) ) ) — ) From net realized gains on investments — )(a) Total distributions — ) ) ) — ) Net asset value at end of period $ Total return (b) 8.6% (c) 5.4% 5.6% 12.0% 34.8% (35.9% ) Ratios/Supplementary Data: Net assets at end of period (000’s) $ Ratio of expenses to average net assets 1.48% (d) 1.41% 1.38% 1.43% 1.55% 1.43% Ratio of net investment income (loss) to average net assets (0.02% )(d) 0.90% 0.32% 0.52% (0.07% ) 0.33% Portfolio turnover rate 37% (c) 62% 75% 69% 73% 150% (a) Amount rounds to less than $0.01 per share. (b) Total return is a measure of the change in value of an investment in the Fund over the periods covered, which assumes any dividends or capital gains distributions are reinvested in shares of the Fund. Returns shown do not reflect the deduction of taxes a shareholder would pay on Fund distributions or the redemption of Fund shares. (c) Not annualized. (d) Annualized. See notes to financial statements. 11 SCHWARTZ VALUE FUND NOTES TO FINANCIAL STATEMENTS June 30, 2013 (Unaudited) 1. Significant Accounting Policies Schwartz Value Fund (the “Fund”) is a diversified series of Schwartz Investment Trust (the “Trust”), an open-end management investment company established as an Ohio business trust under a Declaration of Trust dated August 31, 1992. The Fund is registered under the Investment Company Act of 1940 and commenced operations on July 20, 1993. The investment objective of the Fund is to seek long-term capital appreciation. See the Prospectus for information regarding the principal investment strategies of the Fund. Shares of the Fund are sold at net asset value. To calculate the net asset value, the Fund’s assets are valued and totaled, liabilities are subtracted, and the balance is divided by the number of shares outstanding. The offering price and redemption price per share are equal to the net asset value per share. The following is a summary of significant accounting policies followed by the Fund: (a) Valuation of investments — Securities which are traded on stock exchanges, other than NASDAQ, are valued at the closing sales price as of the close of the regular session of trading on the New York Stock Exchange on the day the securities are being valued, or, if not traded on a particular day, at the closing bid price. Securities which are quoted by NASDAQ are valued at the NASDAQ Official Closing Price or, if an official close price is not available, at the most recently quoted bid price. Securities traded in the over-the-counter market are valued at the last reported sales price or, if there is no reported sale on the valuation date, at the most recently quoted bid price. Securities which are traded both in the over-the-counter market and on a stock exchange are valued according to the broadest and most representative market. Investments representing shares of other open-end investment companies are valued at their net asset value as reported by such companies. Securities for which market quotations are not readily available are valued at their fair value as determined in good faith in accordance with consistently applied procedures established by and under the general supervision of the Board of Trustees, and will be classified as Level 2 or 3 within the fair value hierarchy (see below), depending on the inputs used. Fair value pricing may be used, for example, in situations where (i) a portfolio security is so thinly traded that there have been no transactions for that stock over an extended period of time; (ii) the exchange on which the portfolio security is principally traded closes early; or (iii) trading of the portfolio security is halted during the day and does not resume prior to the Fund’s net asset value calculation. A portfolio security’s “fair value” price may differ from the price next available for that portfolio security using the Fund’s normal pricing procedures. Short-term instruments (those with remaining maturities of 60 days or less at the time of purchase) are valued at amortized cost, which approximates market value. Accounting principles generally accepted in the United States (“GAAP”) establish a single authoritative definition of fair value, set out a framework for measuring fair value and require additional disclosures about fair value measurements. 12 SCHWARTZ VALUE FUND NOTES TO FINANCIAL STATEMENTS (Continued) Various inputs are used in determining the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: • Level 1 – quoted prices in active markets for identical securities • Level 2 – other significant observable inputs • Level 3 – significant unobservable inputs The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety is determined based on the lowest level input that is significant to the fair value measurement. The following is a summary of the inputs used to value the Fund’s investments, by security type, as of June 30, 2013: Level 1 Level 2 Level 3 Total Common Stocks $ $
